DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on 
September 30, 2020. Claims 1-25 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, of U.S. Application 16/948,564. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
       The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Instant application 16/948,762
Application 16/948,564

1. A method for automated evaluation of machine learning models in a computing environment by one or more processors comprising: 
automatically evaluating and determining a level of robustness of a machine learning model against adversarial whitebox operations; and 
analyzing results from the adversarial operation and generating a modified machine learning model according to the evaluating and determining.  

2. The method of claim 1, further including:
receiving the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters;
executing the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model; and
applying one or more defenses in response to the executing the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model.

3. The method of claim 1, further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.

4. The method of claim 1, further including automatically commencing the evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.

5. The method of claim 1, further including:
adjusting one or more adversarial operation objectives, an adversarial threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and
reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations.

6. The method of claim 1, further including:
determining a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and
ranking the machine learning model based on the robustness score.

7. The method of claim 1, further including initializing a machine learning operation to:
learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; and
collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model while performing at least a portion of the evaluating and determining.

8. A system for automated evaluation of machine learning models in a computing environment, comprising:
one or more computers with executable instructions that when executed cause the system to:
automatically evaluate and determine a level of robustness of a machine learning model against adversarial whitebox operations; and
analyzing results from the adversarial operation and generating a modified machine learning model according to the evaluating and determining.

9. The system of claim 8, wherein the executable instructions when executed cause the system to:
receive the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters;
execute the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model; and
apply one or more defenses in response to the executing the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model.

10. The system of claim 8, wherein the executable instructions when executed cause the system to generate an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.


11. The system of claim 8, wherein the executable 
instructions when executed cause the system to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.


12. The system of claim 8, wherein the executable instructions when executed cause the system to:
adjust one or more adversarial operation objectives, an adversarial threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and
reconfigure or adjust an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations.

13. The system of claim 8, wherein the executable instructions when executed cause the system to:
determine a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and
rank the machine learning model based on the robustness score.

14. The system of claim 8, wherein the executable instructions when executed cause the system to initialize a machine learning operation to:
learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; and
collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model while performing at least a portion of the evaluating and determining.

15. A computer program product for automated evaluation of machine learning models in a computing environment, the computer program product comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instruction comprising:
program instructions to automatically evaluate and determine a level of robustness of a machine learning model against adversarial whitebox operations; and
analyze results from the adversarial operation and generating a modified machine learning model according to the evaluating and determining.


16. The computer program product of claim 15, further including program instructions to:
receive the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters;
execute the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model; and
apply one or more defenses in response to the executing the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model.

17. The computer program product of claim 15, further including program instructions to generate an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.


18. The computer program product of claim 15, further including program instructions to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.

19. The computer program product of claim 15, further including program instructions to:
adjust one or more adversarial operation objectives, an adversarial threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and
reconfigure or adjust an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations.


20. The computer program product of claim 15, further including program instructions to:
determine a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and
rank the machine learning model based on the robustness score.



21. The computer program product of claim 15, further including program instructions to initialize a machine learning operation to:
learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; and
collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model while performing at least a portion of the evaluating and determining.

22. A method for automated evaluation of machine learning models using machine learning operations in a computing environment by one or more processors comprising:
receiving a machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters;
automatically evaluating and determining a level of robustness of the machine learning model against an adversarial whitebox adversarial operation and analyzing results from the adversarial operation using the data set, the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters; and
generating a modified machine learning model according to the evaluating and determining.

23. The method of claim 22, further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.

24. The method of claim 22, further including:
adjusting the one or more adversarial operation objectives, the adversarial threat model, the selected number of hyperparameters, and the data set used for testing the machine learning model; and
reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations.

25. A method for automated evaluation of machine learning models in a computing environment by one or more processors comprising:
automatically evaluating and determining a level of robustness of the machine learning model against an adversarial whitebox adversarial operation by applying a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; and
generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.






1. A method for automated evaluation of machine learning models in a computing environment by one or more processors comprising:
automatically evaluating and determining a level of robustness of a machine learning model against adversarial whitebox attacks; and
analyzing results from the adversarial attack and generating a modified machine learning model in response to the evaluating and determining.

2. The method of claim 1, further including: receiving the machine learning model, a data set used for testing the machine learning model, one or more adversarial attack objectives, an attack threat model, and a selected number of hyperparameters. 











3. The method of claim 1, further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model. 
 
4. The method of claim 1, further including automatically commencing the evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox attacks using partial inputs from a previous evaluation of the machine learning model.  

5. The method of claim 1, further including: adjusting one or more adversarial attack objectives, an attack threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial attack, and reanalyzing the results from the adversarial attacks based.  

6. The method of claim 1, further including: determining a robustness score for the machine learning model indicating a level of security from against adversarial whitebox attacks; and ranking the machine learning model based on the robustness score.  


7. The method of claim 1, further including initializing a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox attacks based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial attack objectives, an attack threat model, and a selected number of hyperparameters; and collect feedback in relation to automatically performing the diagnosis and evaluating of the level of robustness of a machine learning model against adversarial whitebox attacks to generate the modified machine learning model in response to performing at least a portion of the diagnosis and evaluation operation.  



8. A system for automated evaluation of machine learning models in a computing environment, comprising:
 one or more computers with executable instructions that when executed cause the system to: automatically evaluate and determine a level of robustness of a machine learning model against adversarial whitebox attacks; and analyzing results from the adversarial attack and generating a modified machine learning model in response to the evaluating and determining.  


9. The system of claim 8, wherein the executable instructions when executed cause the system to: receive the machine learning model, a data set used for testing the machine learning model, one or more adversarial attack objectives, an attack threat model, and a selected number of hyperparameters.











10. The system of claim 8, wherein the executable instructions when executed cause the system to generate an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.  


11. The system of claim 8, wherein the executable instructions when executed cause the system to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox attacks using partial inputs from a previous evaluation of the machine learning model.  


12. The system of claim 8, wherein the executable instructions when executed cause the system to: adjust one or more adversarial attack objectives, an attack threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and reconfigure or adjust an unmasking of gradients of the machine learning model, a loss function, an adversarial attack, and reanalyzing the results from the adversarial attacks.  



13. The system of claim 8, wherein the executable instructions when executed cause the system to: determine a robustness score for the machine learning model indicating a level of security from against adversarial whitebox attacks; and rank the machine learning model based on the robustness score.  


14. The system of claim 8, wherein the executable instructions when executed cause the system to initialize a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox attacks based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial attack objectives, an attack threat model, and a selected number of hyperparameters; and collect feedback in relation to automatically performing the diagnosis and evaluation of the level of robustness of a machine learning model against adversarial whitebox attacks to generate the modified machine learning model in response to performing at least a portion of the diagnosis and evaluation operation.  


15. A computer program product for automated evaluation of machine learning models in a computing environment, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instruction comprising: program instructions to automatically evaluate and determine a level of robustness of a machine learning model against adversarial whitebox attacks; and analyze results from the adversarial attack and generate a modified machine learning model in response to the evaluating and determining.  




16. The computer program product of claim 15, further including program instructions to: receive the machine learning model, a data set used for testing the machine learning model, one or more adversarial attack objectives, an attack threat model, and a selected number of hyperparameters. 











17. The computer program product of claim 15, further including program instructions to generate an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.  



18. The computer program product of claim 15, further including program instructions to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox attacks using partial inputs from a previous evaluation of the machine learning model. 
 

19. The computer program product of claim 15, further including program instructions to: adjust one or more adversarial attack objectives, an attack threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and reconfigure or adjust an unmasking of gradients of the machine learning model, a loss function, an adversarial attack, and reanalyzing the results from the adversarial attacks based.  



20. The computer program product of claim 15, further including program instructions to: determine a robustness score for the machine learning model indicating a level of security from against adversarial whitebox attacks; and rank the machine learning model based on the robustness score.  



21. The computer program product of claim 15, further including program instructions to initialize a machine learning operation to:
 learn and store the level of robustness of the machine learning model against the adversarial whitebox attacks based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial attacks objectives, an attack threat model, and a selected number of hyperparameters; and
 collect feedback in relation to automatically performing the diagnosis and  evaluation of the level of robustness of a machine learning model against adversarial whitebox attacks to generate the modified machine learning model in response to performing at least a portion of the diagnosis and evaluation operation.  

22. A method for automated evaluation of machine learning models using machine learning operations in a computing environment by one or more processors comprising: 
receiving a machine learning model, a data set used for testing the machine learning model, one or more adversarial attack objectives, an attack threat model, and a selected number of hyperparameters; automatically evaluating and determining a level of robustness of the machine learning model against an adversarial whitebox attack and analyzing results from the adversarial attack; and generating a modified machine learning model in response to the evaluating and determining.  





23. The method of claim 21, further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.  

24. The method of claim 21, further including: adjusting the one or more adversarial attack objectives, the attack threat model, the selected number of hyperparameters, and the data set used for testing the machine learning model; and 
reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial attack, and reanalyzing the results from the adversarial attacks.  

25. A method for accelerating machine learning in a computing environment by one or more processors comprising: 
automatically evaluating and determining a level of robustness of the machine learning model against an adversarial whitebox attack by applying a data set used for testing the machine learning model, one or more adversarial attack objectives, an attack threat model, and a selected number of hyperparameters; generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5- 10, 12-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al.  (US 2020/0380300 A1), hereinafter Zhang in view of Nicolae et al., “Adversarial Robustness Toolbox v1.0.0” (published 2018), hereinafter Nicolae.

In regards to claim 1, Zhang discloses a method for automated evaluation of machine learning models in a computing environment by one or more processors comprising (Zhang, Para. 0080, the model robustness, model embodiments were evaluated against representative attack methods):
 automatically evaluating and determining a level of robustness of a machine learning model against adversarial whitebox operations (Zhang, Para. 0080 and para. 0099, investigate the model robustness, model embodiments were evaluated against representative attack methods); and
Zhang fails to disclose analyzing results from the adversarial operation and generating a modified machine learning model according to the evaluating and determining. 
However, Nicolae teaches Zhang fails to disclose analyzing results from the adversarial operation (Nicolae, Page. 4, The architecture of ART makes it easy to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications) and generating a modified machine learning model according to the evaluating and determining (Nicolae, Page. 21, Model hardening refers to techniques resulting in a new classifier with better robustness properties than the original one with respect to some given metrics). 
Zhang and Nicolae considered to be analogous to the claim invention because they are in the same field of determining a level of robustness for a machine learning model against adversarial whitebox attacks by applying a data set used for testing the machine learning model. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Nicolae to include analyzing results from the adversarial operation (Nicolae, Page. 4) and generating a modified machine learning model according to the evaluating and determining (Nicolae, Page. 21). Doing so would help to aid to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications (Nicolae, Page. 4).

In regards to claim 2, the combination of Zhang and Nicolae teaches the method of claim 1, further including: receiving the machine learning model (Zhang, para. 0057, training object detection models that are resistant to adversarial attacks may be boiled down to solving a minimax problem as in formulation), a data set used for testing the machine learning model (Zhang, para. 0058), one or more adversarial operation objectives (Zhang, para. 0058), an adversarial threat model (Zhang, para. 0058, adversarial training step is then performed (430) to learn image model parameters by minimizing the minimax formulation (4)), and a selected number of hyperparameters (Zhang, para. 0058); executing the one or more adversarial operation objectives (Zhang, para. 0058), the adversarial threat model, and the selected number of hyperparameters on the machine learning model (Zhang, Para. 0078, the robust model MTD using adversarial training with task oriented domain constraint); and applying one or more defenses in response to the executing the one or more adversarial operation objectives (Zhang, Para.0079-0080, Defense Against Existing White-Box Attacks), the adversarial threat model, and the selected number of hyperparameters on the machine learning model (Zhang, Para.0079-0080, Robust adversarial perturbation on deep proposal-based models).  

In regards to claim 3, the combination of Zhang and Nicolae teaches the method of claim 1, further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model (Zhang, Para. 0099, The results were summarized in Table 5).  

In regards to claim 5, the combination of Zhang and Nicolae teaches the method of claim 1, further including: adjusting one or more adversarial operation objectives, an adversarial threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model (Zhang, Paras. 0092, the loss function logic component 104 can change one or more of the tunable weights of the neurons based on a loss function that comprises a training term); and reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations (Zhang, Para. 0056, By adding equation (5) or equation (6) to the loss function, the effect on the training optimization is not only modifying the gradient with respect to w of this specific neuron, but also modifying the gradient with respect to parameters of its input neurons, and those of the inputs to the input neurons).  

In regards to claim 6, the combination of Zhang and Nicolae teaches the method of claim 1, further including: determining a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and ranking the machine learning model based on the robustness score (Zhang, Para. 0058, a mainstream defense mechanism is adversarial training, which has achieved some level of robustness against black-box attacks and transfer attacks, but has been unable to reduce the near 100% success rate of white-box attack).  

In regards to claim 7, the combination of Zhang and Nicolae teaches the method of claim 1, further including initializing a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model (Zhang, Para. 0080 and para. 0099, investigate the model robustness, model embodiments were evaluated against representative attack methods), a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters (Zhang, paras. 0057 and 0058, adversarial training step is then performed (430) to learn image model parameters by minimizing the minimax formulation (4)); and collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model while performing at least a portion of the evaluating and determining (Zhang, Para. 0091, the neural network evaluation component 102 can be preloaded with a neural network model 112. In other embodiments, the neural network evaluation component 102 can receive inputs from the input line 108 that specify a neural network model 112 that the neural network evaluation component 102 can create).  

In regards to claim 8, Zhang discloses a system for automated evaluation of machine learning models in a computing environment, comprising (Zhang, Para. 0080, the model robustness, model embodiments were evaluated against representative attack methods):
 one or more computers with executable instructions that when executed cause the system to: automatically evaluate and determine a level of robustness of a machine learning model against adversarial whitebox operations (Zhang, Para. 0080 and para. 0099, investigate the model robustness, model embodiments were evaluated against representative attack methods); and
Zhang fails to disclose analyzing results from the adversarial operation; and generating a modified machine learning model according to the evaluating and determining.
However, Nicolae teaches analyzing results from the adversarial operation (Nicolae, Page. 4, The architecture of ART makes it easy to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications) and generating a modified machine learning model according to the evaluating and determining (Nicolae, Page. 21, Model hardening refers to techniques resulting in a new classifier with better robustness properties than the original one with respect to some given metrics).  
Zhang and Nicolae considered to be analogous to the claim invention because they are in the same field of determining a level of robustness for a machine learning model against adversarial whitebox attacks by applying a data set used for testing the machine learning model. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Nicolae to include analyzing results from the adversarial operation (Nicolae, Page. 4) and generating a modified machine learning model according to the evaluating and determining (Nicolae, Page. 21). Doing so would help to aid to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications (Nicolae, Page. 4).

In regards to claim 9, the combination of Zhang and Nicolae teaches the system of claim 8, wherein the executable instructions when executed cause the system to:
 receive the machine learning model (Zhang, para. 0057, training object detection models that are resistant to adversarial attacks may be boiled down to solving a minimax problem as in formulation), a data set used for testing the machine learning model (Zhang, para. 0058), one or more adversarial operation objectives (Zhang, para. 0058), an adversarial threat model (Zhang, para. 0058, adversarial training step is then performed (430) to learn image model parameters by minimizing the minimax formulation (4)), and a selected number of hyperparameters (Zhang, para. 0058); 
execute the one or more adversarial operation objectives (Zhang, para. 0058), the adversarial threat model, and the selected number of hyperparameters on the machine learning model (Zhang, Para. 0078, the robust model MTD using adversarial training with task oriented domain constraint); and
 apply one or more defenses in response to the executing the one or more adversarial operation objectives (Zhang, Para.0079-0080, Defense Against Existing White-Box Attacks), the adversarial threat model, and the selected number of hyperparameters on the machine learning model (Zhang, Para.0079-0080, Robust adversarial perturbation on deep proposal-based models).  

In regards to claim 10, the combination of Zhang and Nicolae teaches the system of claim 8, wherein the executable instructions when executed cause the system to generate an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model (Zhang, Para. 0099, The results were summarized in Table 5).  

In regards to claim 12, the combination of Zhang and Nicolae teaches the system of claim 8, wherein the executable instructions when executed cause the system to: adjust one or more adversarial operation objectives, an adversarial threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model (Zhang, Paras. 0092, the loss function logic component 104 can change one or more of the tunable weights of the neurons based on a loss function that comprises a training term); and 
reconfigure or adjust an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations (Zhang, Para. 0056, By adding equation (5) or equation (6) to the loss function, the effect on the training optimization is not only modifying the gradient with respect to w of this specific neuron, but also modifying the gradient with respect to parameters of its input neurons, and those of the inputs to the input neurons).  

In regards to claim 13, the combination of Zhang and Nicolae teaches the system of claim 8, wherein the executable instructions when executed cause the system to: determine a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and rank the machine learning model based on the robustness score (Zhang, Para. 0058, a mainstream defense mechanism is adversarial training, which has achieved some level of robustness against black-box attacks and transfer attacks, but has been unable to reduce the near 100% success rate of white-box attack).  

In regards to claim 14, the combination of Zhang and Nicolae teaches the system of claim 8, wherein the executable instructions when executed cause the system to initialize a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model, a data set used for testing the machine learning model (Zhang, Para. 0080 and para. 0099, investigate the model robustness, model embodiments were evaluated against representative attack methods), one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters (Zhang, paras. 0057 and 0058, adversarial training step is then performed (430) to learn image model parameters by minimizing the minimax formulation (4)); and collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model while performing at least a portion of the evaluating and determining (Zhang, Para. 0091, the neural network evaluation component 102 can be preloaded with a neural network model 112. In other embodiments, the neural network evaluation component 102 can receive inputs from the input line 108 that specify a neural network model 112 that the neural network evaluation component 102 can create).  

In regards to claim 15, Zhang discloses a computer program product for automated evaluation of machine learning models in a computing environment, the computer program product comprising (Zhang, Para. 0080, the model robustness, model embodiments were evaluated against representative attack methods): 
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instruction comprising (Zhang, Para. 0108): 
program instructions to automatically evaluate and determine a level of robustness of a machine learning model against adversarial whitebox operations (Zhang, Para. 0080 and para. 0099, investigate the model robustness, model embodiments were evaluated against representative attack methods); and 
Zhang fails to disclose analyze results from the adversarial operation and generating a modified machine learning model according to the evaluating and determining.
However, Nicolae teaches analyze results from the adversarial operation (Nicolae, page. 4, The architecture of ART makes it easy to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications) and generating a modified machine learning model according to the evaluating and determining (Nicolae, Page. 21, Model hardening refers to techniques resulting in a new classifier with better robustness properties than the original one with respect to some given metrics).  
Zhang and Nicolae considered to be analogous to the claim invention because they are in the same field of determining a level of robustness for a machine learning model against adversarial whitebox attacks by applying a data set used for testing the machine learning model. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Nicolae to include analyze results from the adversarial operation (Nicolae, page. 4) and generating a modified machine learning model according to the evaluating and determining (Nicolae, Page. 21). Doing so would help to aid to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defenses, and for developers composing and deploying secure machine learning applications (Nicolae, Page. 4).

In regards to claim 16, the combination of Zhang and Nicolae teaches the computer program product of claim 15, further including program instructions to: 
receive the machine learning model (Zhang, para. 0057, training object detection models that are resistant to adversarial attacks may be boiled down to solving a minimax problem as in formulation), a data set used for testing the machine learning model (Zhang, para. 0058), one or more adversarial operation objectives (Zhang, para. 0058), an adversarial threat model, and a selected number of hyperparameters (Zhang, para. 0058, adversarial training step is then performed (430) to learn image model parameters by minimizing the minimax formulation (4)); execute the one or more adversarial operation objectives (Zhang, para. 0058), the adversarial threat model, and the selected number of hyperparameters on the machine learning model (Zhang, Para. 0078, the robust model MTD using adversarial training with task oriented domain constraint); and apply one or more defenses in response to the executing the one or more adversarial operation objectives (Zhang, Para.0079-0080, Defense Against Existing White-Box Attacks), the adversarial threat model, and the selected number of hyperparameters on the machine learning model (Zhang, Para.0079-0080, Robust adversarial perturbation on deep proposal-based models).  

In regards to claim 17, the combination of Zhang and Nicolae teaches the computer program product of claim 15, further including program instructions to generate an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model (Zhang, Para. 0099, The results were summarized in Table 5).  

In regards to claim 19, the combination of Zhang and Nicolae teaches the computer program product of claim 15, further including program instructions to: adjust one or more adversarial operation objectives, an adversarial threat model (Zhang, Paras. 0092, the loss function logic component 104 can change one or more of the tunable weights of the neurons based on a loss function that comprises a training term), a selected number of hyperparameters (Zhang, para. 0058), and a data set used for testing the machine learning model (Zhang, para. 0058); and reconfigure or adjust an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations (Zhang, Para. 0056, By adding equation (5) or equation (6) to the loss function, the effect on the training optimization is not only modifying the gradient with respect to w of this specific neuron, but also modifying the gradient with respect to parameters of its input neurons, and those of the inputs to the input neurons).  

In regards to claim 20, the combination of Zhang and Nicolae teaches the computer program product of claim 15, further including program instructions to: determine a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and rank the machine learning model based on the robustness score (Zhang, Para. 0058, a mainstream defense mechanism is adversarial training, which has achieved some level of robustness against black-box attacks and transfer attacks, but has been unable to reduce the near 100% success rate of white-box attack).  

In regards to claim 21, the combination of Zhang and Nicolae teaches the computer program product of claim 15, further including program instructions to initialize a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model (Zhang, Para. 0080 and para. 0099, investigate the model robustness, model embodiments were evaluated against representative attack methods), a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters (Zhang, paras. 0057 and 0058, adversarial training step is then performed (430) to learn image model parameters by minimizing the minimax formulation (4)); and collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model while performing at least a portion of the evaluating and determining (Zhang, Para. 0091, the neural network evaluation component 102 can be preloaded with a neural network model 112. In other embodiments, the neural network evaluation component 102 can receive inputs from the input line 108 that specify a neural network model 112 that the neural network evaluation component 102 can create).  

In regards to claim 22, Zhang discloses a method for automated evaluation of machine learning models using machine learning operations in a computing environment by one or more processors comprising: receiving a machine learning model (Zhang, para. 0057, training object detection models that are resistant to adversarial attacks may be boiled down to solving a minimax problem as in formulation), a data set used for testing the machine learning model (Zhang, para. 0058), one or more adversarial operation objectives (Zhang, para. 0058), an adversarial threat model (Zhang, para. 0058, adversarial training step is then performed (430) to learn image model parameters by minimizing the minimax formulation (4)), and a selected number of hyperparameters (Zhang, para. 0058); automatically evaluating and determining a level of robustness of the machine learning model against an adversarial whitebox adversarial operation (Zhang, Para. 0080 and para. 0099, investigate the model robustness, model embodiments were evaluated against representative attack methods) and 
Zhang fails to disclose analyzing results from the adversarial operation using the data set, the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters; and generating a modified machine learning model according to the evaluating and determining.  
However, Nicolae teaches analyzing results from the adversarial operation using the data set, the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters (Nicolae, page. 4, The architecture of ART makes it easy to combine defenses, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications); and generating a modified machine learning model according to the evaluating and determining (Nicolae, Page. 21, Model hardening refers to techniques resulting in a new classifier with better robustness properties than the original one with respect to some given metrics).  
Zhang and Nicolae considered to be analogous to the claim invention because they are in the same field of determining a level of robustness for a machine learning model against adversarial whitebox attacks by applying a data set used for testing the machine learning model. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Nicolae to include analyzing results from the adversarial operation using the data set, the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters (Nicolae, Page. 4); and generating a modified machine learning model according to the evaluating and determining (Nicolae, Page. 21). Doing so would help to aid to combine defenses, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defenses, and for developers composing and deploying secure machine learning applications (Nicolae, Page. 4).

In regards to claim 23, the combination of Zhang and Nicolae teaches the method of claim 22, further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model (Zhang, Para. 0099, The results were summarized in Table 5).  

In regards to claim 24, the combination of Zhang and Nicolae teaches the method of claim 22, further including: adjusting the one or more adversarial operation objectives, the adversarial threat model, the selected number of hyperparameters, and the data set used for testing the machine learning model (Zhang, Paras. 0092, the loss function logic component 104 can change one or more of the tunable weights of the neurons based on a loss function that comprises a training term); and reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations (Zhang, Para. 0056, By adding equation (5) or equation (6) to the loss function, the effect on the training optimization is not only modifying the gradient with respect to w of this specific neuron, but also modifying the gradient with respect to parameters of its input neurons, and those of the inputs to the input neurons).  

In regards to claim 25, Zhang discloses a method for automated evaluation of machine learning models in a computing environment by one or more processors comprising:
 automatically evaluating and determining a level of robustness of the machine learning model against an adversarial whitebox adversarial operation by applying a data set used for testing the machine learning model (Zhang, Para. 0080, the model robustness, model embodiments were evaluated against representative attack methods), and 
a selected number of hyperparameters (Zhang, para. 0058); and generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model model (Zhang, Para. 0099, The results were summarized in Table 5).
Zhang fails to disclose one or more adversarial operation objectives, an adversarial threat model,
However, Nicolae teaches one or more adversarial operation objectives, an adversarial threat model (Nicolae, page. 4, The architecture of ART makes it easy to combine defenses, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defenses, and for developers composing and deploying secure machine learning applications),
Zhang and Nicolae considered to be analogous to the claim invention because they are in the same field of determining a level of robustness for a machine learning model against adversarial whitebox attacks by applying a data set used for testing the machine learning model. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Nicolae to include one or more adversarial operation objectives, an adversarial threat model (Nicolae, Page. 4). Doing so would help to aid to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defenses, and for developers composing and deploying secure machine learning applications (Nicolae, Page. 4).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al.  (US 2020/0380300 A1), hereinafter Zhang in view of Nicolae et al., “Adversarial Robustness Toolbox v1.0.0” (published 2018), hereinafter Nicolae and further in view of Tran et al. (US 2020/0159924 A1), hereinafter Tran.

In regards to claim 4, the combination of Zhang and Nicolae fails to teach the method of claim 1, further including automatically commencing the evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.
However, Tran teaches further including automatically commencing the evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model (Tran, Para. 0003, updating the attack tactic based on the predictive results obtained from the machine learning model classifying the first adversarial example. The method also includes generating a second adversarial example by modifying the original input in accordance with the updated attack tactic, wherein the trained defender does not protect the machine learning model from the second adversarial example).  
Zhang, Nicolae and Tran are all considered to be analogous to the claim invention because they are in the same field of determining a level of robustness for a machine learning model against adversarial whitebox attacks by applying a data set used for testing the machine learning model. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Nicolae to incorporate the teachings of Tran to include further including automatically commencing the evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model (Tran, Para. 0003). Doing so would help to aid to provide a framework to allow learning optimal attack and defense strategies, so as to produce a fully protected AI model with an efficient defender and also an efficient attacker (Tran, Para. 0047).

In regards to claim 11, the combination of Zhang and Nicolae fails to teach the system of claim 8, wherein the executable instructions when executed cause the system to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.
However, Tran teaches wherein the executable instructions when executed cause the system to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model (Tran, Para. 0003, updating the attack tactic based on the predictive results obtained from the machine learning model classifying the first adversarial example. The method also includes generating a second adversarial example by modifying the original input in accordance with the updated attack tactic, wherein the trained defender does not protect the machine learning model from the second adversarial example).  
Zhang, Nicolae and Tran are all considered to be analogous to the claim invention because they are in the same field of determining a level of robustness for a machine learning model against adversarial whitebox attacks by applying a data set used for testing the machine learning model. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Nicolae to incorporate the teachings of Tran to include wherein the executable instructions when executed cause the system to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model (Tran, Para. 0003). Doing so would help to aid to provide a framework to allow learning optimal attack and defense strategies, so as to produce a fully protected AI model with an efficient defender and also an efficient attacker (Tran, Para. 0047).

In regards to claim 18, the combination of Zhang and Nicolae fails to teach the computer program product of claim 15, further including program instructions to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.
However, Tran teaches further including program instructions to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model (Tran, Para. 0003, updating the attack tactic based on the predictive results obtained from the machine learning model classifying the first adversarial example. The method also includes generating a second adversarial example by modifying the original input in accordance with the updated attack tactic, wherein the trained defender does not protect the machine learning model from the second adversarial example).  
Zhang, Nicolae and Tran are all considered to be analogous to the claim invention because they are in the same field of determining a level of robustness for a machine learning model against adversarial whitebox attacks by applying a data set used for testing the machine learning model. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Nicolae to incorporate the teachings of Tran to include further including program instructions to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model (Tran, Para. 0003). Doing so would help to aid to provide a framework to allow learning optimal attack and defense strategies, so as to produce a fully protected AI model with an efficient defender and also an efficient attacker (Tran, Para. 0047).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Joye et al. (US 2020/0143045), discloses hardening a machine learning model against extraction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.F./
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/             Supervisory Patent Examiner, Art Unit 2496